Citation Nr: 9911921	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-25 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

The propriety of the initial 10 percent rating assigned for 
the residuals of Guillain Barre syndrome with headaches and 
history of lower extremity weakness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel






INTRODUCTION

The veteran had active military service from April 1987 to 
December 1995.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which granted the veteran entitlement to 
service connection and assigned a 10 percent rating for 
residuals of Guillain Barre syndrome with headaches and 
history of lower extremity weakness.  

The veteran was scheduled for a hearing before the RO on 
September 23, 1997, but did not report for such hearing.  

The veteran asserts that he injured his low back when he 
underwent the spinal tap regarding the Guillain Barre 
syndrome in service.  The issue of entitlement to service 
connection for a low back disability is referred to the RO 
for appropriate adjudication.  


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.

2.  Throughout the period from the effective date of the 
grant of service connection to the present, the veteran's 
Guillain Barre syndrome has not been an active febrile 
disease; residuals include weakness and tingling in the lower 
extremities, myoclonus, occasional muscle spasm, and 
headaches.  





CONCLUSION OF LAW

The requirements for a rating in excess of 10 percent for 
residuals of Guillain Barre syndrome with headaches and a 
history of lower extremity weakness for the entire rating 
period are not met. 38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § § 4.123, 4.124, 4.124 (a), Diagnostic Codes 8011, 
8100-8104, 8520-8525, 8620-8625, 8720-8725 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that the veteran was 
hospitalized in August 1993 for Guillain-Barre syndrome.  At 
his separation examination in October 1995, the veteran's 
neurological examination was normal and his lower extremities 
were evaluated as normal.  On the back of the veteran's 
report of medical history form from October 1995, the 
examiner noted that the veteran's past medical history 
included Guillain Barre syndrome in July and August 1993 with 
residual weakness in the lower extremity, by electromyograph.  

The veteran underwent a VA examination in February 1996.  The 
veteran complained that he was easily tired and had 
headaches.  Examination showed that there was no neurological 
deficit.  Motor and coordination, deep tendon reflexes, 
sensory equilibrium were completely within normal limits.  
Pinprick and touch sensation were within normal limits.  The 
examiner's diagnosis was that while the veteran had a history 
of Guillain-Barre syndrome made while he was in the military 
in 1993, there was no residual effect of the Guillain-Barre 
syndrome at the time of the medical evaluation.  The examiner 
also diagnosed the veteran with "headache of unclear 
etiology, doubt if it is migraine."  The examiner also 
commented that the veteran's peripheral nerves were intact 
for both upper and lower extremities, and that there was no 
sign or symptom of peripheral nerve neuropathy.  

Copies of VA Medical Center treatment records were submitted 
from February 1996 to May 1996.  The veteran was seen on 
April 11, 1996.  The veteran complained of tremors on lifting 
and moving objects, and that these tremors were 
incapacitating at work.  He complained of a weak back, neck, 
and legs.  Examination showed that there was tone and power 
for all groups.  There was no paresthesia and no cerebellar 
signs.  The examiner noted that the veteran had an 
exaggerated tremor on testing power in the legs, and that it 
appeared to be myoclonus.  Diagnosis was exaggerated 
intention tremors/myoclonus.  The examiner stated that the 
veteran was to return to work on April 18, then activity as 
tolerated.  

In May 1996, the veteran was seen at the neurology clinic.  
The examiner noted that the veteran worked for a month at a 
cable company, but that he had to climb ladders and his legs 
would get "trembly" and he could not complete the job.  The 
veteran's tone, bulk, strength, and gait were within normal 
limits.  Assessment was Guillain-Barre syndrome, resolved, 
perhaps with some mild residual weakness we cannot appreciate 
on exam.  The examiner noted that the veteran should find 
work not requiring prolonged effort such as balancing on a 
ladder.  

The veteran underwent a VA examination in November 1996.  The 
examiner noted that the veteran was diagnosed with Guillain 
Barre syndrome in 1993 while he was in the service, and that 
he recovered over time.  The veteran described residual 
tingling of the feet bilaterally up to his knees which was 
constant and associated with muscle spasm.  He denied 
headaches.  Examination showed that there was no evidence of 
tics or paramyoclonus complex.  There was no evidence of 
choreiform disorders.  The veteran had normal sensation to 
touch of his lower extremities.  Pinprick sensation was 
intact and there was no evidence of muscle weakness.  The 
examiner noted that the veteran had a complete blood test 
done a year ago which was normal limits.  The examiner's 
diagnosis was history of Guillain Barre diagnosed in 1993 
when the veteran was in Service, currently with residual 
tingling of the lower extremities, occasional muscle spasm as 
well as lumbar spine back pain of unclear etiology.  

Analysis

The veteran claims that the initial 10 percent rating 
assigned for his service-connected residuals of Guillain 
Barre syndrome with headaches and history of lower extremity 
weakness was not proper.  This claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Veterans Appeals (Court) distinguished 
between a veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection and a claim 
for an increased rating of a service-connected condition.  In 
Fenderson, the Court held that the evidence from the entire 
rating period, not just the most recent evidence, must be 
taken into account in the initial rating, and that the rating 
must consider whether stepped ratings are appropriate.

In the present case, the veteran is expressing 
dissatisfaction with the initial 10 percent rating assigned 
following the grant of service connection for his residuals 
of Guillain Barre syndrome with headaches and history of 
lower extremity weakness.  Therefore, all of the evidence 
following the grant of service connection (not just the 
evidence showing the present level of disability) must be 
considered in evaluating the veteran's claims.  The RO did 
consider all of the evidence following the grant of service 
connection so the veteran's claim is in appropriate appellate 
status.  

The veteran's disability was rated by analogy to anterior 
poliomyelitis and was determined to be 10 percent disabling.  
Under Diagnostic Code 8011 for anterior poliomyelitis, 
residuals of the disease are rated at a minimum as 10 percent 
disabling, and when the disease is in an active febrile 
state, it is rated as 100 percent disabling.  38 C.F.R. 
§ 4.124 (a), Diagnostic Code 8011 (1998).  

A note at the end of Diagnostic Code 8025 instructs that it 
is required for the minimum ratings for residuals under 
diagnostic codes 8000-8025, that there be ascertainable 
residuals.  The note further instructs that determinations as 
to the presence of residuals not capable of objective 
verification, i.e., headaches, dizziness, fatigability, must 
be approached on the basis of the diagnosis recorded.  The 
note further instructs that subjective residuals will be 
accepted when consistent with the disease and not more likely 
attributable to other disease or no more likely attributable 
to other disease or no disease.  The note further instructs 
that it is of exceptional importance that when ratings in 
excess of the prescribed minimum ratings are assigned, the 
diagnostic codes utilized as bases of evaluation be cited, in 
addition to the codes identifying the diagnoses.  

When migraines are very frequent and completely prostrating 
with prolonged attacks productive of severe economic 
inadaptability, then a 50 percent rating is assigned.  With 
characteristic prostrating attacks occurring on an average 
once a month over the last several months, then a 30 percent 
rating is assigned.  With characteristic prostrating attacks 
averaging one in 2 months over the last several months, then 
a 10 percent rating is assigned.  With less frequent attacks, 
then a noncompensable rating is assigned.  38 C.F.R. § 4.124 
(a), Diagnostic Code 8100 (1998).  

Paramyoclonus multiplex (convulsive state, myoclonic type) is 
to be rated as tic, convulsive; severe cases are evaluated as 
60 percent disabling.  38 C.F.R. § 4.124 (a), Diagnostic Code 
8104 (1998).  

Severe convulsive tic is rated as 30 percent disabling.  
Moderate convulsive tic is rated as 10 percent disabling.  
Mild convulsive tic is rated as noncompensable.  A note 
instructs that this disorder is to be rated depending upon 
the frequency, severity, and muscle groups involved.  
38 C.F.R. § 4.124 (a), Diagnostic Code 8103 (1998).  

Disability from neurological and convulsive disorders and 
their residuals may be rated from 10 percent to 100 percent  
in proportion to the impairment of motor, sensory, or mental 
function.  Partial loss of use of one or more extremities  
from neurological lesions should be rated by comparison with 
the mild, moderate, severe, or complete paralysis of  
peripheral nerves.  The term "incomplete paralysis,"'  
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level  of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be mild or, at most, moderate.  38 
C.F.R. § 4.124 (a) (1998).

Peripheral neuritis, characterized by loss of  reflexes, 
muscle atrophy, sensory disturbances, and constant  pain, at 
times excruciating, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis. 38 C.F.R. § 
4.123 (1998).

Peripheral neuralgia, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 
(1998).  

Incomplete paralysis of the sciatic nerve is rated 60  
percent disabling when severe, with marked muscular atrophy, 
40 percent disabling when moderately severe, 20 percent  
disabling when moderate, and 10 percent disabling when mild.   
38 C.F.R. § 4.124a, Diagnostic Code 8520 (1998).  Other 
relevant nerves affecting the legs are addressed in 
Diagnostic Codes 8521-8525.  Neuritis and neuralgia of the 
sciatic nerve are rated under Diagnostic Code 8620, and 
neuritis and neuralgia of other relevant nerves affecting the 
legs are addressed in Diagnostic Codes 8621-8625.  

The evidence shows that the initial 10 percent rating 
assigned for the veteran's residuals of Guillain Barre 
syndrome was appropriate.  His Guillain Barre syndrome was 
last active in August 1993 and the veteran left service in 
October 1995.  At the veteran's VA examination in February 
1996, the examiner commented that there was no residual 
effect of the Guillain Barre syndrome.  When the veteran was 
seen at the VA Medical Center in May 1996, the examiner 
commented that the veteran perhaps had some residual weakness 
of his Guillain Barre syndrome, but that it could not be 
appreciated on the examination.  At the veteran's November 
1996 VA examination, the examiner commented only that the 
veteran had residual tingling of the lower extremities with 
occasional muscle spasm.  While the veteran has some 
residuals from his Guillain Barre syndrome (weakness, 
tingling, muscle spasm, myoclonus, headaches), the evidence 
does not show that such residuals were severe enough at any 
point during the appeal period to be rated at more than the 
minimum 10 percent.  As will be explained below, his 
residuals were correctly evaluated as the minimum 10 percent 
disabling under Diagnostic Code 8011.  

The veteran was diagnosed with exaggerated intention 
tremors/myoclonus when he was seen at the VA Medical Center 
in April 1996.  However, his disability could not be rated 
higher than 10 percent disabling for paramyoclonus multiplex 
for any point during the appeal period.  Paramyoclonus 
multiplex is to be rated as convulsive tic, under Diagnostic 
Code 8103, with a severe convulsive tic rated as 30 percent 
disabling and a moderate convulsive tic rated as 10 percent 
disabling.  Tics are to be rated depending upon their 
frequency and severity.  

When the veteran was seen at the VA Medical Center in May 
1996 (one month after being diagnosed with exaggerated 
intention tremors/myoclonus), the examiner commented that the 
veteran perhaps had some mild residual weakness which could 
not be appreciated on the examination; no mention was made of 
myoclonus.  At the veteran's VA examination in November 1996, 
the examiner commented that there was no evidence of tics or 
paramyoclonus complex.  Focusing on the frequency and 
severity of the veteran's myoclonus shows that such myoclonus 
was not more than moderate at any point during the course of 
the appeal period.  As moderate myoclonus is only rated as 10 
percent disabling, the veteran's disability is not more 
favorably reviewed under such code than under Diagnostic Code 
8011, for the minimum residuals. 

A review of the veteran's disability under the Diagnostic 
Codes for diseases of the peripheral nerves shows that the 
veteran does not have incomplete paralysis of nerves 
affecting his legs or neuritis or neuralgia of his legs.  
Also, the evidence does not show that the residuals of the 
veteran's Guillain Barre syndrome (weakness, myoclonus, 
tingling, occasional muscle spasm) are analogous to 
incomplete paralysis of nerves affecting the legs or neuritis 
or neuralgia.  Other than the intention tremors discussed 
above, the neurological findings have been minimal.  

At the veteran's February 1996 VA examination, the examiner 
commented that the peripheral nerves were intact for the 
lower extremities, with no sign or symptom of peripheral 
nerve neuropathy.  When the veteran was seen at the VA 
Medical Center in May 1996, the examiner commented only that 
the veteran might have some residual weakness of his Guillain 
Barre syndrome, but it could not be appreciated on the 
examination.  While the examiner at the veteran's November 
1996 VA examination commented that the veteran had residual 
tingling of the lower extremities with occasional muscle 
spasm, the actual examination showed that the veteran had 
normal sensation to touch of his lower extremities with 
intact pinprick sensation and no evidence of muscle weakness.  
In summary, residuals of the veteran's Guillain Barre 
syndrome (weakness, myoclonus, tingling, occasional muscle 
spasm) have been noted during the appeal period, but without 
more specific neurological findings, such residuals alone are 
not analogous to incomplete paralysis of nerves affecting the 
legs or neuritis or neuralgia.    

As headaches were determined to be residuals of the veteran's 
Guillain Barre syndrome, it must also be determined whether 
the veteran's disability could be more appropriately rated 
under Diagnostic Code 8100 for migraines.  Although the 
veteran complained of headaches at his VA examination in 
February 1996, the VA Medical Center treatment records after 
such examination do not show that the veteran had headaches.  
Also, at the veteran's VA examination in November 1996, the 
veteran denied having headaches.  Furthermore, the examiner 
in February 1996 doubted that the veteran's headaches were 
migraines and there was no comment as to whether such 
headaches were prostrating.  In summary, the evidence does 
not show that the veteran has had characteristic prostrating 
migraine attacks occurring on an average once a month over 
the last several months at any time over the appeal period 
such that his disability could be evaluated as 30 percent 
disabling.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  In this case, the preponderance of the evidence is 
against the veteran's claim.  The veteran does have some 
residuals from his Guillain Barre syndrome (weakness, 
tingling, muscle spasm, myoclonus, headaches), but such 
residuals were not of such severity at any point during the 
appeal period to be rated higher than at the minimum 10 
percent level.  Therefore, the initial 10 percent rating 
assigned for the veteran's residuals of Guillain Barre 
syndrome with headaches and history of lower extremity 
weakness was proper and the veteran's claim is denied. 

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered special VA neurological examinations to determine the 
severity of the veteran's residuals of Guillain Barre 
syndrome.  The record is complete with records of prior 
medical history and rating decisions.  Therefore, the RO and 
the Board have considered all the provisions of Parts 3 and 4 
that would reasonably apply in this case.  


ORDER

The initial 10 percent rating for Guillain Barre syndrome 
with headaches and history of lower extremity weakness was 
proper and is maintained. 




		
G. H. SHUFELT
	Member, Board of Veterans' Appeals

 

